NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted October 20, 2011
                                  Decided October 21, 2011

                                           Before

                             JOHN L. COFFEY, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

No. 11‐1213

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 10 CR 00122
JOSE MARTINEZ‐SANTANA
a/k/a Jose Rodriguez,                            Samuel Der‐Yeghiayan,
        Defendant‐Appellant.                     Judge.



                                         O R D E R

        Jose Martinez‐Santana, a citizen of Mexico, was convicted in 1998 of robbery and
sexual battery and removed to his home country. In 2004 he was found by a federal agent in
California and was removed again. He returned a third time and was discovered by federal
officers in Chicago in 2010. He pleaded guilty to unauthorized presence in the United States
after removal. See 8 U.S.C. § 1326(a). Based on a total offense level of 21 and a criminal‐
history category of IV, the district court calculated a guidelines imprisonment range of 57 to
71 months and sentenced Martinez‐Santana to the low end of that range.

        Martinez‐Santana filed a notice of appeal, but his appointed attorney has moved to
withdraw on the ground that all potential appellate claims are frivolous. See Anders v.
California, 386 U.S. 738 (1967). Martinez‐Santana has not responded to his lawyer’s
No. 11‐1213                                                                             Page 2

submission. See CIR. R. 51(b). He did inform counsel, however, that he does not want his
guilty plea set aside, so counsel properly forgoes discussion of the voluntariness of the plea
or the district court’s compliance with Federal Rule of Criminal Procedure 11. See United
States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). We limit our review to the potential issue
identified in counsel’s facially adequate brief. See United States v. Aslan, 644 F.3d 526, 531
(7th Cir. 2011).

        Counsel discusses only one potential issue: whether Martinez‐Santana could
challenge his prison sentence as unreasonably high. A sentence within the guidelines range
is presumptively reasonable, Rita v. United States, 551 U.S. 338, 347 (2007); United States v.
Williams, 436 F.3d 767, 768 (7th Cir. 2006). Counsel has not identified any ground to rebut
this presumption, nor can we. The district court discussed how the factors in 18 U.S.C.
§ 3553(a) apply to Martinez‐Santana. The court addressed factors offered in mitigation,
including his alcoholism, his participation in Alcoholics Anonymous, and the potential for
disparity caused by the lack of a fast‐track program in the Northern District of Illinois. But
the court concluded that a sentence within the guidelines range was necessary in light of
Martinez‐Santana’s criminal history and the need to deter those who repeatedly break the
law. Because the court adequately explained its sentencing decision, we agree with counsel
that a reasonableness challenge would be frivolous.

           Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.